DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 allowed.
3.	The closest relevant art is Krishnamurthy (8,945,283 B1) wherein Krishnamurthy teaches a vortex particle separator (100 in Fig. 1, col. 6, lines 42-57) comprising: a housing (2) extending along a longitudinal axis (A) and having an air inlet (unlabeled at the top with air inlet stream arrow) at an upstream end, an air outlet (air outlet stream at 52) at a downstream end; an impeller (6) proximate the air inlet, the impeller (6) having an impeller shaft (4) extending along the longitudinal axis (A) and three to six impeller blades (8, col. 6, lines 18-41) all extending continuously in one of a clockwise or counterclockwise spiral along and around the shaft (4) and extending between the shaft (10) and the housing (2), each impeller blade (8) having the same pitch, each impeller blade (8) having an upstream facing surface and an opposing downstream facing surface, each upward facing surface (see top blade (8) configuration in Fig. 1, col. 8, lines 1-10), with the juncture of the upstream end of each impeller blade (8) and the impeller shaft (4) leading the juncture of the upstream end of each impeller blade (8) and the housing (2) by an angle measured in the direction of rotation (17b), when viewed downstream along the impeller axis (A) (see also the details structure of the vortex separator (100) in Fig. 1).  Krishnamurthy shows in Figure 1 that each impeller blade (8) having a uniform thickness over a majority of its spiral length when measured along an axis perpendicular to the upward facing surface of the impeller blade (8), the impeller blades (8) are in a clockwise rotation (see 17b in Fig. 1), the impeller blades (8), impeller shaft (4) and at least a portion of the housing (2) joining the outer ends of the impeller blades (8), are integrally molded as a unitary piece (see col. 6, lines 32-33) from the same material as aluminum or steel.  Krishnamurthy further shows in Figure 1 that an outlet guide (14, col. 8, lines 11-15) positioned at a downstream end, the discharge opening (30, col. 8, lines 16-25) is located along the axis somewhere along the axial length of the outlet guide (14), at a location where the particulates separated from the airstream (see 52 in Fig. 1) can be discharged from inside the housing (2).
	Krishnamurthy shows in Figure 1 that the swirl vanes (8) extend radially from, and not tangentially relative to, the outer surface of the central hub (4).
4.	Claims 1-20 of this instant patent application differ from the disclosure of Krishnamurthy in that the upward facing surface of each impeller blade is tangent to the outer diameter of the impeller shaft, or to an imaginary cylinder coaxial with the impeller shaft that is from 10% to 1% smaller in diameter than the actual outer diameter of the central hub in a plane orthogonal to the axis thereof. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 15, 2022